NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 13, 2017* 
                               Decided February 13, 2017 
                                             
                                         Before 
 
                             FRANK H. EASTERBROOK, Circuit Judge 
                              
                             ANN CLAIRE WILLIAMS, Circuit Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
 
No. 16‐2408 
 
ERIN JESSICA EILER,                                Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 16 C 4665 
SOUTH DAKOTA HUMAN SERVICES                         
CENTER and EQUAL EMPLOYMENT                        Amy J. St. Eve, 
OPPORTUNITY COMMISSION,                            Judge. 
      Defendants‐Appellees. 
                                             
                                        O R D E R 
        
       Erin Eiler appeals the district court’s denial of her motion to proceed in forma 
pauperis in her employment‐discrimination lawsuit against the South Dakota Human 
Services Center and the Equal Employment Opportunity Commission. Because the 


                                                 
            * We have agreed to decide the case without oral argument because the brief and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). The Defendants were not served 
with process in the district court and are not participating in this appeal. 
No. 16‐2408                                                                         Page 2 
 
court did not abuse its discretion by finding that she could pay the filing fee, we affirm 
the judgment.   
        
       Eiler had asked the court to waive the $400 filing fee for this lawsuit on grounds 
of poverty. To demonstrate her indigence, she submitted several dated documents: a 
credit card bill for about $22,000 (from four months earlier), utility bills and collection‐
agency records (from a year earlier), and a student‐loan bill (from four years earlier). 
But she acknowledged in her financial affidavit that she had received $23,500 in 
disability benefits during the previous year and owned a home worth “less than 
$30,000.” The district court denied Eiler’s motion, concluding that her reported income 
during the preceding year was significantly above the $11,880 poverty threshold 
established by the Department of Health and Human Services. The court directed her to 
pay the filing fee within a month or face dismissal of the suit under Federal Rule of 
Civil Procedure 41(b) for failure to prosecute. 
        
       Eiler then moved for reconsideration, asserting that her debt prevented her from 
paying the filing fee. She resubmitted the same documents and added a three‐week‐old 
home‐insurance bill for $1,000 for a year of coverage and a student‐loan bill for roughly 
$23,000 from eight months earlier.  
        
       The district court reviewed her submissions and determined that she did not 
establish indigence. The court acknowledged the submitted documents reflecting her 
monthly expenses but pointed out that none of the documents was current except for 
the home‐insurance bill, which did not aid the court in its IFP decision. Six weeks later 
the court dismissed the case without prejudice for failure to pay the filing fee. See FED. 
R. CIV. P. 41(b). 
        
       On appeal Eiler asks us to reevaluate her IFP petition and maintains that she has 
substantial expenses, including her credit‐card and student‐loan debts, that prevent her 
from paying the filing fee. But she does not say why she believes the district court 
abused its discretion by concluding that she did not establish indigence. She does not 
explain, for instance, why she did not submit more current loan or credit‐card 
statements or present other evidence to establish the amount of her current 
indebtedness. Given the information available to it, the district court permissibly 
exercised its discretion by deciding that Eiler could afford to pay the filing fee. 
See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948); Martinez v. Kristi 
Kleaners, Inc., 364 F.3d 1305, 1306 (11th Cir. 2004). 
                                                                                 AFFIRMED.